           Case 2:18-cr-00317-JAD-VCF Document 73 Filed 06/29/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                          2:18-cr-00317-JAD-VCF
      vs.                                                  ORDER
6     GLEN EDWARD GARNER,
7                           Defendant.
8           Before the Court is Defendant Garner’s Motion to Enforce and Compel Compliance with the
9    Court’s July 12th, and August 1, 2019 Orders (ECF No. 63), and the Joint Status Report (ECF 72).
10          The court has been notified that defense counsel does not have video conferencing equipment.
11          Defendant Glen Edward Garner and his counsel, Richard J. Pocker, Esq., may appear in person at
12   the scheduled hearing on July 1, 2020, at 2:00 PM. Attorney for the government may appear in person or
13   by video.
14          The Court is closely following and reinforcing the guidelines from the CDC and other relevant
15   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
16   virus. For example:
17
            •       All visitors to the courthouse will be required to maintain a social distance of at least six
18
            feet and either wash their hands or use hand sanitizer before entering the courtroom.
19
            •      Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
20          used will be cleaned after each hearing. Counsel (parties) are encouraged to bring disinfectant
            wipes to clean the surfaces to their own comfort level as well.
21
            •       Hearing attendees must wear face covering(s) and are encouraged to wear gloves, or other
22          protective coverings.
23
            If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this
24
     hearing or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE
25
           Case 2:18-cr-00317-JAD-VCF Document 73 Filed 06/29/20 Page 2 of 2




1    IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of

2    breath, or if you have been in contact with anyone who has been recently diagnosed with a COVID-

3    19 infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies

4    and procedures.

5

6

7          DATED this 29th day of June, 2020.
                                                           _________________________
8                                                          CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
